UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                        ________________

Nos. 19-1782, 19-1794,19-1795, 19-1796, 19-1993, 19-1994, 19-1995, 19-1996
                           ________________

               NATIONAL LABOR RELATIONS BOARD,

                                  Petitioner (Cross Respondent)
                               v.
                  ALARIS HEALTH AT CASTLE HILL,

                                        Respondent (19-1782)
                                        Petitioner (19-1993)

                ALARIS HEALTH AT ROCHELLE PARK,

                                        Respondent (19-1794)
                                        Petition (19-1994)

               ALARIS HEALTH AT BOULEVARD EAST,

                                        Respondent (19-1795)
                                        Petitioner (19-1995)

                 ALARIS HEALTH AT HARBORVIEW,

                                      Respondent (19-1796)
                                      Petitioner (19-1996)
                           ________________
                  Petition for Review and Cross-Application
                        For Enforcement of an Order of
                     The National Labor Relations Board
            (Nos. 22-CA-125034, 22-CA-125866, 22-CA-140619)
             Nos. 22-CA-124968, 22-CA-125899, 22-CA-140560)
    (Nos. 22-CA-125076, 22-CA-125866, 22-CA-131372, 22-CA-140582)
            (Nos. 22-CA-125023, 22-CA-125882, 22-CA-140591)

                           ________________

               Submitted Under Third Circuit L.A.R. 34.1(a)
                            March 12, 2020
                Before: McKEE, AMBRO, and PHIPPS, Circuit Judges


                               (Opinion filed May 4, 2020)

             ORDER AMENDING NOT PRECEDENTIAL OPINION

AMBRO, Circuit Judge

       IT IS NOW ORDERED that the Motion by Petitioner/Respondent NLRB
requesting a correction is hereby granted and the Court’s Not Precedential Opinion in the
above case filed May 4, 2020, be amended as follows:

       On page 10, first line, replace the word “Union’s” with “Board’s” so the phrase
reads: “we grant the Board’s petition”.


                                                By the Court,
                                                s/ Thomas L. Ambro
                                                Circuit Judge
Dated: May 12, 2020

kr/cc: All Counsel of Record




                                            2